Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 27 April 1813
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



my dear daughter:
Quincy, April 27, 1813.

You will, I know, share with your father and me, in lamenting the death of our ancient friend, our physician, the constant correspondent and endearing companion; the benevolent, learned, and ever to be regretted Rush. It is indeed a heavy stroke; an unexpected one to your father: one for which we were unprepared, having a weekly correspondence with him for a long time. On Saturday last we sent, as usual, to the post-office for letters, expecting to receive a very interesting one from him. Instead of a letter from him, the post brought one from a friend announcing his death. On the Wednesday previous to his death, from his usual health he was seized with a pain in his side: bleeding and blistering were applied; he soon had symptoms of a typhus fever, which upon the fifth day, put a period to his life, to the unspeakable grief of his family; and the whole city (it is said in our letters,) were in tears as for a common father. He has left lasting memorials of his skill and industry: to the poor he was in his profession unbounded in his charity, kindness, and benevolence; when the eye saw him it blessed him. The loss to his family, his friends, his country, and to the world at large, is not easily estimated. Although arrived at seventy, he was still vigorous and active, constantly employing his pen for the benefit of society.
A friend of so many years ripening, whom no changes had warped, but constant and steady, “unrotten at the core,” who had passed together with him through many political conflicts, in the most perilous times, is a loss not to be repaired; a breach not to be healed; and as such does it weigh down your father. Death, in taking Rush, has taken from him one of his greatest pleasures, in the constant correspondence with him.
“What is the worse of woes that wait on age?
What stamps the wrinkles deeper on the brow?
To view each loved one blotted from life’s page,
And be alone on earth.”
Those who have lived in the world three score years and ten, may literally be said to “be alone on earth” as it respects their cotemporaries. How few, how very few of my much loved early acquaintances remain? and every year diminishes the number.
April 28th.
I have just received your letter of March 18th. I see by your handwriting that you are better. ******* Knowing by the prejudice existing in New-England against foreigners, I could have wished he had been a native. Mr. Gallatin came to this country from the free republic of Geneva; although since that time her liberties have been sacrificed to France. Geneva was once regarded as the centre and asylum of the reformed religion; the inhabitants became Christians so early as the third century. And here the celebrated John Calvin, although not a native, founded an academy in which the children of all the citizens might receive an education. Here he liberally promoted the cultivation of science and the study of elegant literature; and such was the reputation of this seminary, that students resorted here from all quarters of the protestant world to attend the lectures of Calvin and his learned colleagues, all men of eminence. In no city of Europe, or perhaps of the whole world, adds this writer, are the people so well informed. I mention these circumstances to show that Mr. Gallatin derived his origin in a country where both the religion and the government were congenial to our own. He is a naturalized citizen; he has risen by his talents and industry to places of high trust in the state of Pennsylvania. I know now of any want of honour, honesty, or integrity which has been ascribed to him even by his enemies, in the high and responsible station of Secretary of the Treasury. He is a man of learning, and well acquainted with all our foreign negotiations, as well as the affairs of the country; he leaves a wife and family and large possessions in the country. I wish to view with a liberal and candid temper of spirit, every measure of the government and administration: they have difficulties enough to encounter when every allowance is made. I hope the native American may prove as able, as wise, and as candid, as true to the interests of the country, as the Genevean; and I believe your brother will not take any exception to his associates. Upon this occasion they are all commissioned as envoys extraordinary and ministers plenipo, and as such must be presented to the emperor.
I wish I could have conveyed you intelligence soon enough for you to have written by them; we have done so; you may still try; but I hope they will be away before your letters will get here; the sooner the better. I pray they may be successful. *****
My love to dear Caroline. I shall write to the Colonel when he gets to Washington and has reconnoitred the ground. The post will leave me if I do not hasten to subscribe, / Your affectionate mother,
 A. Adams.